Exhibit 10.3

 

EXECUTION VERSION

SECOND AMENDMENT TO THE
PURCHASE AND SALE AGREEMENT

THIS SECOND AMENDMENT TO THE PURCHASE AND SALE AGREEMENT (this “Amendment”),
dated as of July 25, 2019, is entered into among INVENTIV COMMERCIAL SERVICES,
LLC (the “New Originator”), each of the entities listed on the signature pages
hereto as an Existing Originator (each, an “Existing Originator” and
collectively, the “Existing Originators” and together with the New Originator,
collectively, the “Originators” and each, an “Originator”), and SYNEOS HEALTH,
LLC (f/k/a INC RESEARCH, LLC), as servicer (in such capacity, the “Servicer”)
and SYNEOS HEALTH RECEIVABLES LLC (the “Buyer”).

Capitalized terms used but not otherwise defined herein (including such terms
used above) have the respective meanings assigned thereto in the Purchase and
Sale Agreement described below.

BACKGROUND

A.The parties hereto (except the New Originator) have entered into a Purchase
and Sale Agreement, dated as of June 29, 2018 (as amended, restated,
supplemented or otherwise modified through the date hereof, the “Purchase and
Sale Agreement”).

B.Concurrently herewith, the Buyer, as borrower, the Servicer and PNC Bank,
National Association, as administrative agent and as a lender (the
“Administrative Agent”) are entering into that certain Fifth Amendment to
Receivables Financing Agreement, dated as of the date hereof (the “RFA
Amendment”).

C.Concurrently herewith, the Borrower, the Servicer, the Administrative Agent
and Bank of America, N.A. are entering into that certain Second Amendment to the
Deposit Account Control Agreement, dated as of the date hereof.

D,The New Originator desires to become an Originator under the Purchase and Sale
Agreement pursuant to Section 4.3 of the Purchase and Sale Agreement.

E.The parties hereto desire to join the New Originator to the Purchase and Sale
Agreement and to amend the Purchase and Sale Agreement as hereinafter set forth.

NOW THEREFORE, with the intention of being legally bound hereby, and in
consideration of the mutual undertakings expressed herein, each party to this
Amendment hereby agrees as follows:

733003140 18569090

 

 

 

--------------------------------------------------------------------------------

 

SECTION 1.Amendments to the Purchase and Sale Agreement.  The Purchase and Sale
Agreement is hereby amended as follows:

(a)With respect to the New Originator, each reference in the Purchase and Sale
Agreement to “the Closing Date” or “the date hereof” when applicable to the New
Originator shall be deemed to be a reference to “July 25, 2019”.

(b)With respect to the New Originator, each reference in the Purchase and Sale
Agreement to “the Cut-Off Date” when applicable to the New Originator shall be
deemed to be a reference to “June 30, 2019”.

(c)Schedule I to the Purchase and Sale Agreement is hereby replaced in its
entirety with Schedule I attached hereto.

(d)Schedule II to the Purchase and Sale Agreement is hereby replaced in its
entirety with Schedule II attached hereto.

(e)Schedule III to the Purchase and Sale Agreement is hereby replaced in its
entirety with Schedule III attached hereto.

(f)Schedule IV to the Purchase and Sale Agreement is hereby replaced in its
entirety with Schedule IV attached hereto.

SECTION 2.Joinder.  The New Originator hereby absolutely and unconditionally
agrees to become a party to the Purchase and Sale Agreement as an “Originator”
thereunder and to be bound by all of the provisions thereof, including the
provisions of Article IX thereof.  For greater certainty, the New Originator
hereby acknowledges that pursuant to (i) Section 1.2 of the Purchase and Sale
Agreement, on and after the date hereof it hereby sells all of its right, title
and interest in, to and under the Receivables, the Related Rights with respect
thereto and all proceeds of the foregoing to the Buyer and (ii) Section 1.5 of
the Purchase and Sale Agreement, it has granted and hereby grants a security
interest to Buyer in, to and under all of the New Originator’s right, title and
interest in and to: (A) the Receivables and the Related Rights now existing and
hereafter created by the New Originator transferred or purported to be
transferred under the Purchase and Sale Agreement, (B) all monies due or to
become due and all amounts received with respect thereto and (C) all books and
records of the New Originator to the extent related to any of the foregoing, to
secure the New Originator’s obligations under the Purchase and Sale
Agreement.  Upon effectiveness of this Amendment, the New Originator shall be an
“Originator” for all purposes of the Purchase and Sale Agreement and each of the
other Transaction Documents.  The New Originator further acknowledges that it
has received copies of the Purchase and Sale Agreement and the other Transaction
Documents.  Each of the parties hereto hereby agrees that the provisions of this
Amendment are in all material respects equivalent in form to the “Joinder
Agreement” set forth as Exhibit C to the Purchase and Sale Agreement.

733003140 18569090

2

 

 

--------------------------------------------------------------------------------

 

SECTION 3.Representations and Warranties of the Originators.  Each Originator
hereby represents and warrants as of the date hereof as follows:

(a)Representations and Warranties.  The representations and warranties made by
it in the Purchase and Sale Agreement and each of the other Transaction
Documents to which it is a party are true and correct as of the date hereof.

(b)Enforceability.  The execution and delivery by it of this Amendment, and the
performance of its obligations under this Amendment, the Purchase and Sale
Agreement (as amended hereby) and the other Transaction Documents to which it is
a party are within its organizational powers and have been duly authorized by
all necessary action on its part, and this Amendment, the Purchase and Sale
Agreement (as amended hereby) and the other Transaction Documents to which it is
a party are (assuming due authorization and execution by the other parties
thereto) its valid and legally binding obligations, enforceable in accordance
with their terms, except (i) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) as such
enforceability may be limited by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.

(c)No Event of Default. No Purchase and Sale Termination Event, Unmatured
Purchase and Sale Termination Event, Event of Default or Unmatured Event of
Default has occurred and is continuing, or would occur as a result of this
Amendment or the transactions contemplated hereby.

SECTION 4.Effect of Amendment; Ratification.  All provisions of the Purchase and
Sale Agreement and the other Transaction Documents, as expressly amended and
modified by this Amendment, shall remain in full force and effect. After this
Amendment becomes effective, all references in the Purchase and Sale Agreement
(or in any other Transaction Document) to “this Agreement”, “hereof”, “herein”
or words of similar effect referring to the Purchase and Sale Agreement shall be
deemed to be references to the Purchase and Sale Agreement as amended by this
Amendment. This Amendment shall not be deemed, either expressly or impliedly, to
waive, amend or supplement any provision of the Purchase and Sale Agreement
other than as set forth herein. The Purchase and Sale Agreement, as amended by
this Amendment, is hereby ratified and confirmed in all respects.

SECTION 5.Effectiveness.  This Amendment shall become effective concurrently
with the effectiveness of the RFA Amendment.

SECTION 6.Severability.  Any provisions of this Amendment which are prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 7.Transaction Document.  This Amendment shall be a Transaction Document
for purposes of the Receivables Financing Agreement.

733003140 18569090

3

 

 

--------------------------------------------------------------------------------

 

SECTION 8.Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.

SECTION 9.GOVERNING LAW AND JURISDICTION.

(a)THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS
THEREOF).

(b)EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO (I) WITH RESPECT TO THE
BUYER, THE ORIGINATORS AND THE SERVICER, THE EXCLUSIVE JURISDICTION, AND (II)
WITH RESPECT TO EACH OF THE OTHER PARTIES HERETO, THE NON-EXCLUSIVE
JURISDICTION, IN EACH CASE, OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN
NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AMENDMENT, AND EACH PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING (I) IF BROUGHT BY THE BUYER, THE
SERVICER, ANY ORIGINATOR OR ANY AFFILIATE THEREOF, SHALL BE HEARD AND
DETERMINED, AND (II) IF BROUGHT BY ANY OTHER PARTY TO THIS AMENDMENT, MAY BE
HEARD AND DETERMINED, IN EACH CASE, IN SUCH NEW YORK STATE COURT OR, TO THE
EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  NOTHING IN THIS SECTION 9 SHALL
AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY TO BRING
ANY ACTION OR PROCEEDING AGAINST THE BUYER OR THE SERVICER OR ANY OF THEIR
RESPECTIVE PROPERTY IN THE COURTS OF OTHER JURISDICTIONS.  EACH OF THE BUYER,
EACH ORIGINATOR AND THE SERVICER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING.  THE PARTIES HERETO AGREE THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.

SECTION 10.Section Headings.  The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Purchase and Sale Agreement or any provision hereof or
thereof.

[Signature pages follow]

733003140 18569090

4

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.

 

SYNEOS HEALTH, LLC,

as the Servicer and as an Existing Originator

 

 

By:

/s/ Jason Meggs

Name:

Jason Meggs

Title:

Chief Financial Officer

 

 

INVENTIV HEALTH CLINICAL, LLC,

as an Existing Originator

 

 

By:

 

Name:

Thomas E. Zajkowski

Title:

Treasurer

 

 

INVENTIV COMMERCIAL SERVICES, LLC,

as the New Originator

 

 

By:

/s/ Jason Meggs

Name:

Jason Meggs

Title:

Manager

 

 

733003140 18569090

S-1

Second Amendment to the Purchase

and Sale Agreement

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.

 

 

SYNEOS HEALTH, LLC,

as the Servicer and as an Existing Originator

 

 

By:

 

Name:

Jason Meggs

Title:

Chief Financial Officer

 

 

INVENTIV HEALTH CLINICAL, LLC,

as an Existing Originator

 

 

By:

/s/ Thomas E. Zajkowski

Name:

Thomas E. Zajkowski

Title:

Treasurer

 

 

INVENTIV COMMERCIAL SERVICES, LLC,

as the New Originator

 

 

By:

 

Name:

Jason Meggs

Title:

Manager

 

 

733003140 18569090

S-2

Second Amendment to the Purchase

and Sale Agreement

 

--------------------------------------------------------------------------------

 

 

SYNEOS HEALTH RECEIVABLES LLC,

as the Buyer

 

 

By:

/s/ Thomas E. Zajkowski

Name:

Thomas E. Zajkowski

Title:

President

 

 

 

733003140 18569090

S-3

Second Amendment to the Purchase

and Sale Agreement

 

--------------------------------------------------------------------------------

 

Consented to:

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent and as a Lender

 

 

 

By:

/s/ Christopher Blaney

Name:

Christopher Blaney

Title:

Senior Vice President

 

 

 

733003140 18569090

S-4

Second Amendment to the Purchase

and Sale Agreement

 

--------------------------------------------------------------------------------

 

Schedule I

 

LIST AND LOCATION OF EACH ORIGINATOR


Originator

Location

Syneos Health, LLC

Delaware

inVentiv Health Clinical, LLC

Delaware

inVentiv Commercial Services, LLC

New Jersey

 

 

 

733003140 18569090

Schedule I-1

Purchase and Sale Agreement (QINC)

 

--------------------------------------------------------------------------------

 

Schedule II


LOCATION OF BOOKS AND RECORDS OF ORIGINATORS

 

Originator

Location of Books and Records

Syneos Health, LLC

1030 Sync Street, Morrisville, NC 27560

inVentiv Health Clinical, LLC

1030 Sync Street, Morrisville, NC 27560

inVentiv Commercial Services, LLC

1030 Sync Street, Morrisville, NC 27560

 

733003140 18569090

Schedule II-1

Purchase and Sale Agreement (QINC)

 

--------------------------------------------------------------------------------

 

Schedule III


TRADE NAMES

Syneos Health, LLC

Syneos Health, LLC was formerly known as INC Research, LLC

Syneos Health has been used as a trade name since January 4, 2018.

Syneos Health, LLC has qualified to do business in the State of California under
the name “Integrated Neurosciences Consortium, LLC”.

inVentiv Health Clinical, LLC

Syneos Health has been used as a trade name since January 4, 2018.

inVentiv Commercial Services, LLC

Syneos Health has been used as a trade name since January 4, 2018.

 

 

733003140 18569090

Schedule III -1

Purchase and Sale Agreement

 

--------------------------------------------------------------------------------

 

Schedule IV

NOTICE ADDRESSES

If to Syneos Health, LLC:

 

Syneos Health, LLC

c/o Syneos Health, Inc.

1030 Sync Street

Morrisville, NC 27560

Attention:  General Counsel

 

with a copy to:

 

Wyrick Robbins Yates & Ponton LLP

4101 Lake Boone Trail, Suite 300

Raleigh, NC 27607

Attention:  Carolyn W. Minshall, Esq.

 

 

If to inVentiv Health Clinical, LLC:

 

inVentiv Health Clinical, LLC

c/o Syneos Health, Inc.

1030 Sync Street

Morrisville, NC 27560

Attention:  General Counsel

 

with a copy to:

 

Wyrick Robbins Yates & Ponton LLP

4101 Lake Boone Trail, Suite 300

Raleigh, NC 27607

Attention:  Carolyn W. Minshall, Esq.

 

 

If to inVentiv Commercial Services, LLC:

 

inVentiv Commercial Services, LLC

c/o Syneos Health, Inc.

1030 Sync Street

Morrisville, NC 27560

Attention:  General Counsel

 

733003140 18569090

Schedule IV-1

 

 

--------------------------------------------------------------------------------

 

with a copy to:

 

Wyrick Robbins Yates & Ponton LLP

4101 Lake Boone Trail, Suite 300

Raleigh, NC 27607

Attention:  Carolyn W. Minshall, Esq.

 

 

733003140 18569090

Schedule IV-2

 

 